McKinstry, J., concurring:
I concur. The complaint avers: “ He, the said plaintiff, was, at the times herein after mentioned, and is, the father of Milton W. Durkee, an infant herein after mentioned, and that said infant has always been cared for and maintained by said plaintiff.”
The complaint contains no averment of loss of service, or of expenses incurred or paid by the father in consequence of the injuries suffered by the child. The action is evidently based upon the idea that the statute (Code Civ. Proc. 376) has provided, that the father, as natural guardian of his infant child, may maintain an action—for the benefit of the child—to recover damages for injuries done the infant by the wrongful act or neglect of another—an action independent of and entirely distinct from another action which he may bring “per quod servitium amisit" etc. It is quite clear, that the two actions cannot be united; for in such case it would be impossible to determine how the judgment should be divided—how much of the verdict was intended for the father individually, how much for him in his capacity of trustee for the infant.
The averments in the complaint with respect to the facts out *395of which the plaintiff’s alleged claim for damages has arisen are as follows : “ And said defendant, by its said conductor and engineer, and without the fault of plaintiff, and without plaintiff or the said Milton W. Durkee in any manner contributing thereto, negligently, carelessly, heedlessly, and wantonly ran said locomotive engine upon and over the person of the said Milton W. Durkee, and then and there, and thereby, so wounded, mangled, crushed, and broke the feet, ankles, and legs of him, the said Milton W. Durkee, that it became and was necessary to amputate and cut off, at or near the ankles, both of the feet of him, the said Milton W. Durkee; and in consequence of said wounding, mangling, crushing, and breaking, the said feet of the said Milton W. Durkee were, on, etc., * * * necessarily amputated and cut off by a surgeon employed by plaintiff for that purpose; and by means of said injuries and amputations, the said Milton W. Durkee suffered and endured great pain and anguish, and has lost and been deprived of both his feet” The prayer is: “Plaintiff demands, as relief herein, judgment against said defendant for the sum of fifty thousand dollars, and the costs of this action.”
It is obvious that the only damages alleged are such as are personal to the son, and for which the infant, by his guardian, could maintain an action. Unless the statute has in effect made the father guardian, and authorized him as such to recover damages in an action like the present, to be held by him in trust for the benefit of the infant, this judgment cannot be upheld. The section of the Code of Civil Procedure does not declare that the father may maintain the action for or on behalf of the infant, all of which is implied when the word “ guardian ” is employed ; nor does it provide against any fraudulent or improvident waste of the moneys which may be recovered, as by requiring the father to give bond, or otherwise. To construe the section of the Code so as to authorize the present action, we would have to interpolate the words as “ trustee ” or “ as guardian,” or “ for the use and benefit of the infant,” or some other equivalent or more specific expression, and would also have to hold that the beneficiary can have no other protection as against waste or fraud, than such as may be afforded by a court of equity by reason of its general jurisdiction in matters of trust. The *396Courts are justified in holding that an intent on the part of the Legislature which contemplates so broad a departure from the common law, and involves consequences so serious, shall be. clearly and distinctly expressed.
It can hardly be said, however, that the section of the Code is ambiguous. The language employed seems to me a plain enactment that the “ father ” may himself recover damages for the “injury or death” of the infant. In case of death, the damages recovered, whatever the rule of damages, must inure to the benefit of the father. There is nothing in the language itself to indicate that a different beneficiary was intended where the injuries do not result in death.
But it surely cannot require argument to establish that the Legislature has no power to authorize one person to recover, and apply to his own use, damages for an injury sustained by another; nor can it be necessary to do more than refer to the constitutional limitations which prohibit such legislation. If such power existed, it would include a power to deprive a citizen of his property “ without due process of law.”